DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on June 17, 2022 was received. Claims 1-2, 4-10 and 12-14 were amended. No claim was canceled. No claim was added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued March 17, 2022. 

Claim Objections
The claim objections of claims 1, 3-4, 6 and 8-14 are withdrawn, because the claims have been amended. 
Claims 2, 5 and 7 are objected to because of the following informalities:  
Regarding claim 2, step c, “the coherent metal layer” should be corrected to “the coherent electroconductive metal layer” for the sake of consistency. 
Regarding claim 5, “the electroconductive metal layer” should be corrected to “the coherent electroconductive metal layer” for the sake of consistency.
Regarding claim 7, “the substrate” should be corrected to “a substrate” as there is no “substrate” limitation in claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 7 and 10 are withdrawn, because the claims have been amended. 
Claim Rejections - 35 USC § 102
The claim limitation under 35 U.S.C. 102 (a)(1) as being anticipated by Lee (US20100129566) on claim 14 is withdrawn, because the claim has been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Usami (US20150245479) in view of Lee (US20100129566), Karg (WO03012883A2) and Anderson (US20070150036).
Regarding claims 1 and 13, Usami teaches a method of manufacturing a conductive film (abstract), wherein the conductive film is a wiring which is electrical conductive on a substrate made with resin, paper, glass etc (paragraphs 0100, 0098 and 0059) (a method of forming a electrical connection to form an conductor composite). Usami teaches to form a precursor film contains metal oxide particles on a substrate surface (paragraphs 0069-0071, 0073) (contacting a metalliferous layer that comprises metalliferous suspension on the substrate). Usami teaches to irradiate the metalliferous layer with a laser to reduce the metal oxide to metal and fuse the metal together to form the conductive wiring pattern (pargraph 0075) (irradiating the metalliferous layer with a laser and thus forming a coherent, electroconductive metal layer). 
Usami does not explicit teaches to bring an electrode and/or conductor (wiring) into contact with the metalliferous layer. However, Lee teaches a method of preparing an electroconductive copper pattern layer on a substrate (abstract and 0001) by laser laser irradiating a metalliferous layer contacted on the substrate (paragraph 0038-0040), which is a similar method with Usami. Lee further teaches electrode and wiring (paragraph 0040) are functionally equivalent conductive pattern to be formed using this technique. Therefore, it would have been obvious to one of ordinary skill in the art to substitute electrode for wiring as the pattern to be formed on the surface of the substrate in the method for forming the electrical connection as disclosed by Lee. Usami in view of Lee teaches to form both the electrode and wiring (conductor) on the substrate using the laser irradiation technique, but does not explicitly teaches the electrode and conductor and electrically connected. However, Karg teaches a method of contacting a metal strip (connector) with a conductive pattern on a substrate (electrode) (abstract), and discloses electrical contact s required to be formed from the electrode on the substrate to the conductor (page 1 lines 1-15), Thus, Usami in view of Karg in combination teaches to form the electrode on a substrate, and forming a electrical conductive pattern (wiring) to connects the electrode with the conductor (a method for forming the electrical connection of an electrode to a conductor to form an electrode-conductor composite) and bring an electrode and/or conductor into contact with the metalliferous layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form electrical contact with the electrode and the conductor as suggested by Karg in the method of forming the electrical connection as suggested by Usami in view of Lee because Karg teaches such electrical contact is made to the outside work for the purpose of control and/or to fee and carry away current (page 1 lines 5-10). 
Since Usami in view of Lee and Krag teaches all the steps in claim 1, the combination of reference also teaches the electrode conductor composite produced according to the method according to claim 1. 
Usami in view of Lee and Karg do not explicitly teaches the electrode is a sensor or stimulation electrode made of a biocompatible material and configured for implantation in a human or animal body. However, Anderson teaches a method of form a lead for a simulation device that includes an array of electrode 154 and a plurality of conductors 127 connected to the electrodes formed on a biocompatible carrier 132 and covers by biocompatible material 148 (abstract, paragraphs 0004-0005, 0027, 0034, 0038-0039, 041, 0046 and 0048, see figures 7 and 10), thus, Anderson teaches a similar structure of the electrode-conductor composite as Usami in view of Lee and Karg. Anderson further teaches the connections of electrode to the conductor is fromed by laser welding (paragraph 0041), which is also similar to Usami in view of Lee and Karg.  Anderson teaches the stimulation electrode is configured to implanted into the body (paragraphs 0050). Anderson’s electrode is reasonably expected to be biocompatible as the whole device is implanted into a human body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the stimulation electrode with the biocompatible material as suggested by Anderson in the method of Usami in view of Lee and Karg because Anderson teaches the stimulation electrode has similar structure and formed by similar method (laser wielding) with Usami in view of Lee and Karg. 
Regarding claim 2, Usami and Lee teaches to provide electrode and the conductor on a substrate (see rejection of claim 1, Usami paragraphs 0100, 0098 and 0059, Lee paragraphs 0038-0040), and Karg teaches to connect the electrode and conductor (page 1 lines 5-15), while Usami and Lee teaches wiring (electrical connection) can also be formed using the method of Usami and Lee (forming a metalliferous layer, irradiating the metalliferous layer with layer to form the coherent metal layer, which connects the electrode and the conductor in an electroconductive manner) (Usami paragraphs 0069-0071, 0073 and 0078; Lee paragraphs 0040-0041). Since Karg intends to form the electrical contacts between the electrode and the conductor, it would be obvious to bring the electrode and the conductor into contact with the metalliferous layer for forming the conductive patter (steps a to c). 
Usami and Lee teaches to provide the conductor on a substrate (see rejection of claim 1, Usami paragraphs 0100, 0098 and 0059, Lee paragraphs 0038-0040), and Karg teaches to connect the electrode and conductor (page 1 lines 5-15), while Usami and Lee teaches electrode can also be formed using the method of Usami and Lee (forming a metalliferous layer, irradiating the metalliferous layer with layer to form the coherent metal layer, which connects the electrode and the conductor in an electroconductive manner) (Usami paragraphs 0069-0071, 0073 and 0078; Lee paragraphs 0040-0041). Since Karg intends to form the electrical contacts between the electrode and the conductor, it would be obvious to bring the conductor into contact with the metalliferous layer for forming the electrode layer to connect with the conductor (steps d to g).
Regarding claim 3, Usami teaches the coherent electroconductive metal layer is formed by laser-induced reduction of a metal oxide (paragraphs 0069-0071 and 0073 and 0078). 
Regarding claim 4, Usami in view of Lee teaches the electrode and/or conductor (wiring) can be formed on the substrate by irradiation with the laser (Usami paragraphs 0069-0071, 0073, 0078 and 0100; Lee’s paragraphs 0040-0041), wherein the substrates are flexible polymer (Usami paragraph 0059). Thus, the property of “embedding” the electrode and/or conductor into the substrate is reasonably expected to be intrinsic since the method and the materials of forming the patter (laser irradiating of metalliferous layer on a substrate to form the electrode and/or conductor on a flexible substrate). Are the same. 
Regarding claim 5, Usami in view of Lee and Karg does not explicitly teaches the diameters of the electrode and the conductor, or forming a gradient between the diameters of the electrode and the conductor. However, it is well settled that particular shape (gradient of the connection) and size (diameters) of a product is a design choice of no patentable significance without persuasive evidence that the particular configuration of the claimed object was significant (MPEP 2144.04 I. and IV.). Thus, it would be obvious to one of ordinary skill in the art to use any diameter size of the electrode and conductor (either the same or different) and form a gradient between the diameters using the electroconductive metal layer.  
	Regarding claim 6, Usami teaches to remove the metalliferous layer after the formation of the electroconductive metal layer (paragraph 0103).
	Regarding claim 7, Usami teaches the metalliferous is formed as dispersion liquid (liquid suspension) (paragraphs 0014 and 0055-0057).
	Regarding claim 8, Usami teaches the pattern (wiring, electrode and/conductor by Lee) are fixed to the substrate by applying an addition layer prior to the irradiation of the metalliferous layer with a laser (paragraph 0104).
	Regarding claim 9, Usami teaches a conductive film (electrode and/conductor) can be formed on the substrate and then (coated) a insulating resin, interlayer insulating or a solder maybe be laminated on the surface of the conductive film and further wiring (the electroconductive metal layer) may further formed on the surface of the insulating layer (coated in order to improve the connection to the electroconductive metal layer). 
	Regarding claim 10, Usami teaches the electrode and/or conductor (conductive pattern) can be formed by in any desired pattern (paragraph 0078-0080), thus electrode and/or conductor are provided with a structure. 
	Regarding claim 12, Usami teaches to apply an electrically insulating layer to the electroconductive metal layer (paragraph 0104).
Regarding claim 14, Usami teaches a method of manufacturing a conductive film (abstract), wherein the conductive film is a wiring which is electrical conductive on a substrate made with resin, paper, glass etc (paragraphs 0100, 0098 and 0059) (a method of forming a electrical connection to form an conductor composite). Usami teaches to form a precursor film contains metal oxide particles on a substrate surface (paragraphs 0069-0071, 0073). Usami teaches to irradiate the metalliferous layer with a laser to reduce the metal oxide to metal and fuse the metal together to form the conductive wiring pattern (pargraph 0075) (use of laser irradiation of a metlliferous layer, and thus forming an electrical connection). 
Usami does not explicit teaches to bring an electrode and/or conductor (wiring) into contact with the metalliferous layer. However, Lee teaches a method of preparing an electroconductive copper pattern layer on a substrate (abstract and 0001) by laser laser irradiating a metalliferous layer contacted on the substrate (paragraph 0038-0040), which is a similar method with Usami. Lee further teaches electrode and wiring (paragraph 0040) are functionally equivalent conductive pattern to be formed using this technique. Therefore, it would have been obvious to one of ordinary skill in the art to substitute electrode for wiring as the pattern to be formed on the surface of the substrate in the method for forming the electrical connection as disclosed by Lee. Usami in view of Lee teaches to form both the electrode and wiring (conductor) on the substrate using the laser irradiation technique, but does not explicitly teaches the electrode and conductor and electrically connected. However, Karg teaches a method of contacting a metal strip (connector) with a conductive pattern on a substrate (electrode) (abstract), and discloses electrical contact s required to be formed from the electrode on the substrate to the conductor (page 1 lines 1-15), Thus, Usami in view of Karg in combination teaches to form the electrode on a substrate, and forming a electrical conductive pattern (wiring) to connects the electrode with the conductor (a method for forming the electrical connection of an electrode to a conductor to form an electrode-conductor composite) and bring an electrode and/or conductor into contact with the metalliferous layer (for producing an electrode-conductor composite). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form electrical contact with the electrode and the conductor as suggested by Karg in the method of forming the electrical connection as suggested by Usami in view of Lee because Karg teaches such electrical contact is made to the outside work for the purpose of control and/or to fee and carry away current (page 1 lines 5-10). 
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Usami (US20150245479) in view of Lee (US20100129566), Karg (WO03012883A2) and Anderson (US20070150036) as applied to claims 1-10 and 12-14, and further in view of Francischelli (US20080275439). 
Regarding claim 11, Usami in view of Lee and Karg teaches all limitations of this claim, except the electrode and the conductor and connected to one another by pressing. However, Francischelli teaches a method of forming an electrically connections (abstract, paragraph 0015) and discloses connections between the electrode and an conductor can be connected by laser welding (Usami and Lee) or press fitting (paragraph 0045). Therefore, it would have been obvious to one of ordinary skill in the art to substitute press fitting for laser welding as connecting method for the electrode and the conductor in the method as disclosed by Usami in view of Lee and Karg. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20100129566) in view of Anderson (US20070150036).
Regarding claim 14, Lee teaches a method of preparing an electroconductive copper pattern layer on a substrate (abstract and 0001), wherein the electroconductive copper pattern can be copper electrodes and copper wirings (conductor) formed on the polymer substrate (paragraphs 0040 and 0048) (producing an electrode-conductor composite). Lee teaches the pattern is formed by first forming a layer with a dispersion solution of copper-based particles, such as copper oxide (paragraphs 0038-0040) and then laser irradiating the layer to form copper wiring which is electroconductive (electrical connection) (paragraphs 0040-0041) 
Lee does not explicitly teach the electrode-conductor composite is an implantable electric medical device made of a biocompatible material. However, Anderson teaches a method of form a lead for a medical simulation device that includes an array of electrode 154 and a plurality of conductors 127 connected to the electrodes formed on a biocompatible carrier 132 and covers by biocompatible material 148 (abstract, paragraphs 0004-0005, 0027, 0034, 0038-0039, 041, 0046 and 0048, see figures 7 and 10), thus, Anderson teaches a similar structure of the electrode-conductor composite as Lee. Anderson further teaches the connections of electrode to the conductor is formed by laser welding (paragraph 0041), which is also similar to Lee.  Anderson teaches the stimulation electrode is configured to implanted into the body (paragraphs 0050). Anderson’s electrode is reasonably expected to be biocompatible as the whole device is implanted into a human body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the stimulation electrode with the biocompatible material as suggested by Anderson in the method of Lee because Anderson teaches the stimulation electrode has similar structure and formed by similar method (laser wielding) with Lee. 

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717